DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments, see pages 10-11, filed 2/20/2014, with respect to claims 1 and 11 have been fully considered and are persuasive.  Applicant's amendment overcomes the rejection under 35 USC 103(a) in the Office Action mailed on 11/20/2013.
3.	Applicant's amendment filed on 2/20/2014 has been considered and entered for the record. 
EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Molly Chen on 2/10/2021. The application has been amended as follows: 
Claims filed on 12/23/2020 have been amended as follows:
1.	(Currently Amended)  A battery electrode, comprising a catalyst layer containing a carbon catalyst and platinum particles not being carried on the carbon catalyst,
wherein the carbon catalyst is a nitrogen-containing carbon catalyst,
		wherein the platinum particles are carried on carrier particles other than the carbon catalyst, and
		wherein a content of the platinum particles per unit area of the battery electrode is 0.0010 mg/cm2 or more and 0.1200 mg/cm2 or less.
10.	(Currently Amended)  A composition for a catalyst layer of a battery electrode, wherein:
		the composition comprises a carbon catalyst and platinum particles not being carried on the carbon catalyst;
		wherein the carbon catalyst is a nitrogen-containing carbon catalyst,
		the platinum particles are carried on carrier particles other than the carbon catalyst; and
		the composition is used for forming the catalyst layer so that a content of the platinum particles per unit area of the battery electrode is from 0.0010 mg/cm2 or more and 0.1200 mg/cm2 or less.
20.	(New)  A battery electrode, comprising a catalyst layer containing a carbon catalyst and platinum particles not being carried on the carbon catalyst,
		wherein the carbon catalyst has a carbon structure in which area ratios of three peaks fbroad, fmiddle and fnarrow obtained by separating a peak having a peak top in a vicinity of a diffraction angle of 26° in an X-ray diffraction pattern obtained by powder X-ray diffraction satisfy the following conditions (a) to (c):
broad: 60.0% or more and 96.0% or less;
	(b) 	fmiddle: 3.5% or more and 32.0% or less; and
	(c) 	fnarrow: 0.4% or more and 15.0% or less,
		wherein the platinum particles are carried on carrier particles other than the carbon catalyst, and
		wherein a content of the platinum particles per unit area of the battery electrode is 0.0010 mg/cm2 or more and 0.1200 mg/cm2 or less.
	21.	(New)  A battery, comprising the battery electrode of claim 20.

Claim 4 has been cancelled. 

Reasons for Allowance
5.	Claims 1-2, and 5-21 are allowed and have been re-numbered 1-19.
The following is an examiner’s statement of reasons for allowance: 
As for claims 1, 10 and 20, the prior art of record fails to anticipate or suggest or render obvious a battery electrode comprising a catalyst layer containing a carbon catalyst and platinum particles not being carried on the carbon catalyst, wherein the carbon catalyst is a nitrogen-containing carbon catalyst, wherein the platinum particles are carried on carrier particles other than the carbon catalyst, and wherein a content of the platinum particles per unit area of the battery electrode is 0.0010 mg/cm2 or more and 0.1200 mg/cm2 or less; wherein these limitations are in combination and coupled with the rest of the limitations of the claims.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MUHAMMAD S SIDDIQUEE/Primary Examiner, Art Unit 1723